DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the group of detectors" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What group of detectors is being referred to here?  Claim 52, the claim on which claim 54 depends, recites “at least one detector”. Therefore, it is unclear where the antecedent basis for “the group of detectors” comes from, particularly if claim 52 can only require a single detector.
Claim 57 recites that the processor can control at least one light deflector “such that during a single scanning cycle the at least one light deflector instantaneously assumes a plurality of instantaneous positions” (emphasis added).  The emphasized limitation here is unclear, as it is unclear how a scanning light deflector can instantly assume a plurality of instant positions.  The light deflector would only be able to realistically assume a single position at any given instant.
Claim 58 recites the limitation "the group of detectors" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What group of detectors is being referred to here?  Claims 52 and 57, the claims on which claim 58 depends, recites “at least one detector” (see claim 52). Therefore, it is unclear where the antecedent basis for “the group of detectors” comes from, particularly if claim 52 can only require a single detector.
Claim 59 recites that the generated input signals corresponding with the instantaneous position of the at least one light deflector is associated with a plurality of pixels.  However, as claim 52 already recites “a plurality of pixels”, it is unclear whether the plurality of pixels recited in claim 59 are the same plurality of pixels as that recited in claim 52, or if this is a different plurality of pixels.
Claim 60 recites that the first pixel is associated with a first number of detectors, the second pixel is associated with a second number of detectors, and the third pixel is associated with a third number of detectors.  However, the metes and bounds of this claim cannot be ascertained, as it is unclear how many detectors can be in, for example, “a first number of detectors”.  Is it one?  Two?  One hundred?  Is the first number of detectors different than the second number of detectors?  Can they all be the same detectors (as in the first number of detectors and the second number of detectors are the same detectors), or are they different sets of detectors?  Clarification is required.
Claim 61 recites that the direction of the second object is based on directions of the second and third pixels.  However, it is unclear how individual pixels can have a direction, as a pixel is a static element on a detector.  Is the direction of each pixel in relation to another pixel?  Is the direction of each pixel determined in some other way?
Allowable Subject Matter
Claims 52-71 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 52 and 63, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a LIDAR system (claim 52), and a vehicle (claim 63), the system and vehicle comprising, among other essential features, a processor that receives from at least one detector (claim 52) or a group of detectors (claim 63) a plurality of input signals indicative of light reflected from the field of view, wherein a representation of a portion of the field of view associated with a plurality of pixels is constructible from the plurality of input signals wherein the plurality of input signals are associated with a first pixel that covers a portion of the foreground area, a second pixel that covers a portion of the foreground area and a portion of the background area, and a third pixel that covers a portion of the background area; uses input signals associated with the first pixel to determine a distance to a first object located in the foreground area; and uses input signals associated with the second pixel and input signals associated with the third pixel to determine a distance to a second object located in the background area, in combination with the rest of the limitations of the above claims.
As to claim 71, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for using LIDAR to determine distances to objects in a field of view, the method comprising, among other essential steps, receiving from a group of detectors a plurality of input signals indicative of reflections of the projected light from the field of view, wherein a representation of a portion of the field of view associated with a plurality of pixels is constructible from the plurality of input signals; identifying a first pixel that covers a portion of the foreground area, a second pixel that covers a portion of the foreground area and a portion of the background area, and a third pixel that covers a portion of the background area; using input signals associated with the first pixel to determine a distance to a first object located in the foreground area; and using input signals associated with the second pixel and input signals associated with the third pixel to determine a distance to a second object located in the background area, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, US 2019/0056498 to Sonn et al discloses a method for depth mapping of objects in a scene by a system of a moving/movable platform.  Paragraph 0261 describes that the invention disclosed by Sonn can use LIDAR techniques.  Here, such as in Fig. 2, scene 200 is imaged by light from a light source 112, where this light strikes an object 202A in the foreground and object 202B in the background.  This returned light is then captured by an image sensor 114, and this light is used to obtain distance information about objects located in the scene.  However, Sonn teaches gated imaging to perform the imaging and distance determination (see paragraph 0097), not the specific pixel based determination set forth by the instant claims as discussed above.
The examiner notes that the overall allowability of claims 54 and 57-61 rests on the 35 USC 112(b) rejections set forth above being properly overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0271761 to O’Keeffe discloses a distributed LIDAR apparatus that is vehicle based (see abstract).
WO 2007/105107 to Hu discloses identifying the size of a structuring element in an image having a foreground of first pixels and a background of second pixels (see claim 50).
US 2018/0113200 to Steinberg et al. discloses variable flux allocation within a LIDAR field of view to improve detection in a region being measured.
US 2017/0180707 to Hsu et al. discloses a vehicle image detection system for detecting a distance between target objects and the vehicle (see abstract).
US 2009/0135405 to Fischer et al. discloses a device and method for recording distance images where light pulses that are reflected at different object regions at different distances (such as objects 4 and 5 in Fig. 1) are temporally resolved (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 27, 2022